Order entered December 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01103-CR

                         NAYAH SIMONE DILWORTH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 002-88676-2018

                                           ORDER
       Before the Court is appellant’s motion to file an amended certification of appellant’s right

to appeal. We GRANT the motion. The supplemental clerk’s record containing the amended

certification was filed December 16, 2019. The State’s brief is currently due.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE